Hnx, C. J.
1. This case is fully controlled by the decisions of the Supreme Court in Dodson Printers’ Supply Co. v. Harris, 114 Ga. 966 (41 S. E. 54); Thurmond v. Groves, 126 Ga. 779 (55 S. E. 915). See also Bass v. Doughty, 5 Ga. App. 458 (63 S. E. 515) ; Acts 1904, pp. 192, 193, § 15.
Complaint; from city court of Quitman — Judge McCall. June 16, 1909.
Submitted November 19, 1909.
Decided February 10, 1910.
J. D. Wade Jr., for plaintiff in error. Turner & Gardner, contra.
2. Where the act creating a city court imperatively requires that pleas shall be filed at the first term, a failure of the clerk to docket a case properly filed at the first term, when the defendant is duly served, does not extend the time for filing pleas. Pleas must be filed in the qlerk’s office in accordance with the mandate of the statute, regardless of any failure or neglect of the clerk to docket the case.

Judgment affirmed.